DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/441986, filed on 02/24/2017.
Claims 1, 12 are amended.
Claim 9, 19 are cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 of U.S. Patent No. 10,884,692. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of present application are broad and are anticipated by the claim limitations of the U.S. Patent No. 10,884,692.
Claim 1 of present application
Claim 1 of U.S. Patent No. 10,884,692 
A portable communication device comprising: a first display; a second display separate from the first display;
An electronic device comprising: a housing; a first display positioned on a first portion of the housing; a second display positioned on a second portion of the housing, the second display separated from the first display;
a communication circuit configured to establish a communication connection with an external device;
 a transceiver positioned inside the housing;
and a processor operatively coupled with the communication circuit and configured to: 


 at least one processor positioned inside the housing and electrically connected to the first display, the second display, and the transceiver; 
 
present a first screen via the first display, present a second screen different from the first screen via the second display,
display a first screen image on the first display, display a second screen image on the second display simultaneously with the displaying of the first screen image on the first display



in response to an input for activating a screen sharing function, 
 select one of the first screen image being displayed on the first display and the second screen image being displayed on the second display in response to a user input, while an image sharing function is activated, provide image data associated with the selected one of the first screen image and the second screen image to the transceiver, 
transmit data corresponding to the first screen to the external device using the communication circuit such that a third screen corresponding to the first screen is presented via a third display of the external device based on the data while the first screen is simultaneously presented via the first display and the second screen is simultaneously presented via the second display; and
control the transceiver to transmit the image data to an external device having a display to display a screen image including the selected one of the first screen image and the second screen image on the display of the external device, simultaneously with the displaying of the first screen image on the first display and the second screen image on the second display,

in response to a specified event occurring while transmitting the data corresponding to the first screen to the external device and simultaneously presenting the first screen via the first display, present a notification corresponding to the specified event in a popup window via the second display and refrain from presenting the notification via the first and the third display,
and control one of the first display and the second display corresponding to unselected one of the first screen image and the second screen image to display a popup window for a specific event, 
wherein data corresponding to the first screen is provided to the first display through a first interface, and data corresponding to the second screen is provided to the second display through a second interface independently of the data corresponding to the first screen.
and wherein the first screen image is provided to the first display through a first interface and the second screen image is provided to the second display through a second interface independently of the first screen image.




Claim 12 of present application
Claim 10 of U.S. Patent No. 10,884,692
A method performed by a portable communication device, the method comprising:
A method of image display and transmission for an electronic device, the method comprising:
 presenting a first screen via a first display of the portable communication device, presenting a second screen different from the first screen via a second display of the portable communication device, the second display being separate from the first display,
displaying a first screen image on a first display, displaying a second screen image on a second display simultaneously with the displaying of the first screen image,
wherein the second display is separated from the first display
in response to an input for activating a screen sharing function, 




transmitting data corresponding to the first screen to an external device circuit such that a third screen corresponding to the first screen is presented via a third display of the external device based on the data while the first screen is simultaneously presented via the first display and the second screen is simultaneously presented via the second display;
selecting one of the first screen image being displayed on the first display and the second screen image being displayed on the second display in response to a user input,  while an image sharing function is activated; 
 transmitting image data associated with the selected one of the first screen image and the second screen image to an external device having a display to display a screen image including the selected one of the first screen image and the second screen image on the display of the external device simultaneously with the displaying of the first screen image on the first display and the second screen image on the second display;
and in response to a specified event occurring while transmitting the data corresponding to the first screen to the external device and simultaneously presenting the first screen via the first display, presenting a notification corresponding to the specified event in a popup window via the second display and refrain from presenting the notification via the first and the third display,
and displaying a popup window for a specific event on one of the first display and the second display corresponding to unselected one of the first screen image and the second screen image,
 wherein data corresponding to the first screen is provided to the first display through a first interface, and data corresponding to the second screen is provided to 4Appl. No.: 17/139,373 Response dated: May 31, 2022 Reply to Office Action of: March 3, 2022the second display through a second interface independently of the data corresponding to the first screen.
the first screen image provided to the first display through a first interface;  the second screen image provided to the second display through a second interface independently of the first screen image;

Allowable Subject Matter
Claims 1 and 12 would be allowable if double patenting rejection is overcome.
Claims 2-8, 10-11,13-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
                                                                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/14/2022